Name: Commission Regulation (EEC) No 1038/81 of 15 April 1981 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 81 Official Journal of the European Communities No L 105/23 COMMISSION REGULATION (EEC) No 1038/81 of 15 April 1981 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2945/80 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2945/80 (3 ), as last amended by Regulation (EEC) No 989/81 (4) ; Whereas in the absence of the indicative price for the 1981 /82 marketing year for colza and rape seed in case of pre-fixation for the months of July, August, September and October 1981 , the amount of subsidy on these products has been obtainable only on the basis of the indicative price for the months of July, August, September and October 1980 . This amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price for the 1981 /82 marketing year is known ; 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . 2 . The amount of the subsidy for the months of July, August, September and October 1981 will , however, for colza and rape seed, be confirmed or replaced as from 16 April 1981 to take into account the indicative price which is fixed for these products for the 1981 /82 marketing year . Article 2 This Regulation shall enter into force on 16 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 360, 31 . 12 . 1980 , p . 16 . ( 3 ) OJ No L 305 , 14 . 11 . 1980 , p . 48 . (") OJ No L 99 , 10 . 4 . 1981 , p . 48 . No L 105/24 Official Journal of the European Communities 16 . 4 . 81 ANNEX to the Commission Regulation of 15 April 1981 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading Description Subsidy No ex 12.01 Colza and rape seed 18-101 ex 12.01 Sunflower seed 17-047 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of April 1981 May 1981 June 1981 July 1981 August 1981 September 1981 October 1981 ex 12.01 Colza and rape seed 1 6-073 15-688 15-603 12-775 0 11-597 (') 12-001 (') 12-194 0 ex 1 2.0 1 Sunflower seed 17-047 17-047 1 6-626 16-289 15-691   (') Subject to confirmation .